Third District Court of Appeal
                                   State of Florida

                          Opinion filed August 27, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-2027
                          Lower Tribunal No. 13-8132
                             ________________


                           Jason Robert Konoski,
                                      Appellant,

                                         vs.

                         Dariush Shekarkhar, etc.,
                                      Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Maria Espinosa
Dennis, Judge.

     Roberto D. Stanziale (Fort Lauderdale), for appellant.

     Silvia Perez, for appellee.


Before LAGOA, SALTER and EMAS, JJ.

     EMAS, J.
      Jason Konoski appeals from the trial court’s entry of a final judgment of

injunction for protection against domestic violence. He contends that 1) the final

judgment is not supported by competent substantial evidence, and 2) the trial court

erred in excluding testimony Appellant attempted to elicit from Appellee during

cross-examination.

      Our review of the record reveals competent substantial evidence to support

the trial court’s entry of the final judgment of injunction. As to the evidentiary

issue, we hold that Appellant failed to properly preserve the issue for appeal. See

Frances v. State, 970 So. 2d 806 (Fla. 2007); Greenwald v. Eisinger, Brown, Lewis

& Frankel, P.A., 118 So. 3d 867 (Fla. 3d DCA 2013); A. McD. v. State, 422 So. 2d

336 (Fla. 3d DCA 1982).

      Finally, and although having no effect on our ultimate determination, we

note with substantial concern the actions of Appellee’s appellate counsel in filing

an appendix containing documents outside the record which were never presented

to, or considered by, the trial court. In fact, the documents contained in the

appendix were generated, and pertain to events occurring, after the filing of the

notice of appeal in this case. Appellee never sought leave before filing these extra-

record documents, and it appears there would have been be no proper basis for

granting leave had it been sought. It is axiomatic that appellate review must be

limited to the record made before the trial court and it is “entirely inappropriate



                                         2
and subjects the movant to possible sanctions to inject matters in the appellate

proceedings which were not before the trial court.” Rosenberg v. Rosenberg, 511

So. 2d 593, 595 n.3 (Fla. 3d DCA 1987). As our sister court has noted:

      When a party includes in an appendix material or matters outside the
      record, or refers to such material or matters in its brief, it is proper for
      the court to strike the same. That an appellate court may not consider
      matters outside the record is so elemental that there is no excuse for
      any attorney to attempt to bring such matters before the court.

Altchiler v. State, 442 So. 2d 349, 350 (Fla. 1st DCA 1983) (internal

citations omitted).

      We strike Appellee’s appendix to the answer brief and admonish counsel for

her conduct in filing it.

      Affirmed.




                                           3